

 S2183 ENR: United States international programming to Ukraine and neighboring regions.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2183IN THE SENATE OF THE UNITED STATESAN ACTUnited States international programming to Ukraine and neighboring regions.1.FINDINGS AND DECLARATIONS(a)Congress finds and declares the following:(1)The Russian Government has deliberately blocked the Ukrainian people's 
   access to uncensored sources of information and has provided alternative news and 
   information that is both inaccurate and inflammatory;(2)United States international programming exists to advance the United States 
   interests and values by presenting accurate and comprehensive news and information, 
   which is the foundation for democratic governance;(3)The opinions and views of the Ukrainian people, especially those people 
   located in the eastern regions and Crimea, are not being accurately represented in 
   Russian dominated mass media;(4)Russian forces have seized more than five television stations in Crimea and 
   taken over transmissions, switching to a 24/7 Russian propaganda format; this 
   increase in programming augments the already robust pro-Russian programming to 
   Ukraine;(5)United States international programming has the potential to combat this anti-democratic
			 propaganda.(b)ProgrammingRadio Free Europe/Radio Liberty (RFE/RL), Incorporated, and the 
Voice of America service to Ukraine and neighboring regions shall—(1)provide news and information that is accessible, credible, and accurate;(2)emphasize investigative and analytical journalism to highlight inconsistencies
     and misinformation provided by Russian or pro-Russian media outlets;(3)prioritize programming to areas where access to uncensored sources of 
     information is limited or non-existent, especially populations serviced by Russian 
     supported media outlets;(4)increase the number of reporters and organizational presence in eastern 
     Ukraine, especially in Crimea;(5)promote democratic processes, respect for human rights, freedom of the press, 
     and territorial sovereignty; and(6)take necessary preparatory steps to continue and increase programming and 
     content that promotes democracy and government transparency in Russia.(c)Programming surgeRFE/RL, Incorporated, and Voice of America programming 
to Ukraine and neighboring regions shall—(1)prioritize programming to eastern Ukraine, including Crimea, and Moldova, 
     and to ethnic and linguistic Russian populations, as well as to Tatar minorities;(2)prioritize news and information that directly contributes to the target 
     audiences' understanding of political and economic developments in Ukraine and 
     Moldova, including countering misinformation that may originate from other news 
     outlets, especially Russian supported news outlets;(3)provide programming content 24 hours a day, seven days a week to target 
     populations, using all available and effective distribution outlets, including—(A)at least 8 weekly hours of total original television and video content in 
      Ukrainian, Russian, and Tatar languages, not inclusive of live video streaming 
      coverage of breaking news, to be distributed on satellite, digital, and through 
      regional television affiliates by the Voice of America; and(B)at least 14 weekly hours the total audio content in Ukrainian, Russian, 
      and Tatar languages to be distributed on satellite, digital, and through regional 
      radio affiliates of RFE/RL, Incorporated;(4)expand the use, audience, and audience engagement of mobile news and 
     multimedia platforms by RFE/RL, Incorporated, and the Voice of America, including 
     through Internet-based social networking platforms; and(5)partner with private sector broadcasters and affiliates to seek and start co-production for new,
			 original content, when possible, to increase distribution.(d)Authorization of appropriationsThere is authorized to be appropriated for 
fiscal year 2014, in addition to funds otherwise made available for such purposes, up to 
$10,000,000 to carry out programming in the Ukrainian, Balkan, Russian, and Tatar language
services of RFE/RL, Incorporated, and the Voice of America, for the purpose of bolstering 
existing United States programming to the people of Ukraine and neighboring regions, and 
increasing programming capacity and jamming circumvention technology to overcome any 
disruptions to service.(e)ReportNot later than 15 days after the date of the enactment of this Act, the 
Broadcasting Board of Governors shall submit to the Committees on Foreign Affairs and 
Appropriations of the House of Representatives and the Committees on Foreign Relations and
Appropriations of the Senate a detailed report on plans to increase broadcasts pursuant to
subsections (a) and (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate